DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Arguments
	Applicant's arguments filed 11/15/2021 with respect to claim(s) 1, 8, and 15 have been fully considered but they are not persuasive. 	Applicant argues that Agrawal et al. (US 2017/0289838 A1) in view of Shomura et al. (US 2017/0041817 A1) and Jonishi et al. (US 2011/0034196 A1) does not disclose the newly added limitation “a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station”.	Applicant further argues that Mansour et al. (US 10,085,197 B1) does not teach the recited limitation above.	However, upon a reconsideration of the Jonishi reference in view of the newly added limitation, the Examiner submits that Jonishi discloses a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station ([0040]: control station can analyze throughput of wireless base station based on its access concentration. [0039]: access concentration is the number of phone users accessing the wireless base station on a particular day of the week or in a particular time zone. [0003]: each access from a mobile terminal with the wireless base station includes an individual wireless channel. [0016]: the congestion of wireless channels is being monitored for each day of the week and for each time zone).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 4-6, 8, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0289838 A1) in view of Shomura et al. (US 2017/0041817 A1) and Jonishi et al. (US 2011/0034196 A1). 

Regarding claim 1, Agrawal discloses A method, comprising:
receiving, by a system, an indication associated with establishing a transmission control protocol (TCP) connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 and server 170/308 (=system) receive TCP establishment request, i.e., TCP SYN);
selecting, by the system, a congestion control algorithm to be implemented for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 determines TCP congestion control algorithm based on communication area map. [0014]: the communication area map provides characteristics, such as packet loss, delay, etc. that are used to dynamically determine the TCP congestion control algorithm, i.e., Reno, Vegas, Westwood, etc.);
causing, by the system, the TCP connection to be established (Figs. 1, 3, [0012], [0019]: proxy 104/302 initiates TCP communication connection with the server 170/308); and
implementing, by the system, the congestion control algorithm for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy selects the TCP congestion control algorithm and uses the TCP version to start TCP communication connection).
Agrawal does not disclose 
determining, by the system and based on congestion information, a predicted congestion level of a base station associated with the TCP connection,
wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station; and 
throughput information associated with the base station at the particular time or during the particular time period; 
selecting, by the system and based on the predicted congestion level, a congestion control algorithm.
determining, by the system and based on congestion information, a predicted congestion level of a base station associated with the TCP connection (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method. [0145]-[0146], [0159]: the estimation method uses a stored base station congestion information management table 221 (=congestion information) and terminal log management table 1122. Fig. 4, [0066]-[0068]: table 221 includes ECGI 2211 of a base station. Fig. 12, [0129]: table 1122 includes ECGI 11223 of a base station, and communication quality 11228 obtained by measuring an RTT using a time stamp option of a TCP). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table to estimate congestion information of an ECGI of a base station at a time in the future, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
Shomura further discloses in Fig. 4A the stored base station congestion information management table 221 that includes ECGI, time, and statistical information (number of connected UEs, number of bytes forwarded upstream/downstream, and wireless usage rate) to predict congestions.
But Agrawal in view of Shomura does not disclose wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station; and
throughput information associated with the base station at the particular time or during the particular time period;  
selecting, by the system and based on the predicted congestion level, a congestion control algorithm.
However, Jonishi discloses wherein the congestion information includes ([0012]-[0014]: control station collects congestion information of wireless channels with respect to wireless base station and movement of mobile terminals to prepare schedule information. [0016]: the schedule information includes throughput information and the periodicity of wireless channels being congested for each day of the week and for each time zone):
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station ([0040]: control station can analyze throughput of wireless base station based on its access concentration. [0039]: access concentration is the number of phone users accessing the wireless base station on a particular day of the week or in a particular time zone. [0003]: each access from a mobile terminal with the wireless base station includes an individual wireless channel. [0016]: the congestion of wireless channels is being monitored for each day of the week and for each time zone), and
throughput information associated with the base station at the particular time or during the particular time period (Fig. 2, [0042]-[0043]: data example of average throughput of a wireless base station between 13:00-14:00 on Mondays for the past 10 weeks);  
selecting, by the system and based on the predicted congestion level, a congestion control algorithm ([0041]-[0043]: to avoid channel congestion, control station 10 uses schedule information to determine whether a channel congestion avoidance mode is scheduled for a particular time. Fig. 3, [0045]: if a percentage exceeds a throughput reduction rate, then the schedule information of the control station 10 indicates a time to switch to channel congestion avoidance mode).

Doing so allows the control station to avoid channel congestion in advance by switching to a channel congestion avoidance mode (Jonishi: Fig. 3, [0041], [0045]).

Regarding claim 4, Agrawal in view of Shomura, and Jonishi discloses all features of claim 1 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the congestion information includes an identifier associated with the base station (Figs. 4A-B: ECGI 2211 of base station),
wherein the identifier is one of:
a base station identification number,
a base station name,
a cell associated with the congestion information (Figs. 4A-B: base station congestion information management table 221 includes ECGI 2211 for identifying a cell of a base station), or
a sector associated with cell information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table with an ECGI of a base station, as taught by Shomura.


Regarding claim 5, Agrawal in view of Shomura, and Jonishi discloses all features of claim 1 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the predicted congestion level includes one or more of ([0178]-[0179]: estimated congestion information):
information that identifies a degree of congestion at the base station ([0178]-[0179]: estimated congestion information includes congestion information, i.e., number of connected UEs and the ECGI of the base station. Note: the number of connected UEs is presented as an example for congestion information and according to [0077], the number of connected UEs represents a degree of congestion, where the degree of congestion can also be resource usage rate, data forwarding amount, or number of handovers in a cell of a base station),
information that indicates whether the base station is experiencing congestion, or
a congestion score indicative of an amount of congestion ([0178]-[0179]: estimated congestion information includes congestion information, i.e., number of connected UEs and the ECGI of the base station. Note: the number of connected UEs is presented as an example for congestion information and according to [0077], the number of connected UEs represents a degree of congestion (=congestion score), where the degree of congestion can also be resource usage rate, data forwarding amount, or number of handovers (=amount of congestion) in a cell of a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught 
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

Regarding claim 6, Agrawal in view of Shomura, and Jonishi discloses all features of claim 1 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein determining the predicted congestion level comprises:
determining the predicted congestion level based on one or more of (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method):
physical resource block usage (PRBU) information ([0145]-[0146], [0159]: the estimation method uses a stored base station congestion information management table 221. Fig. 4, [0066]-[0068]: table 221 includes physical wireless usage rate 2216), or
the throughput information ([0145]-[0146], [0159]: the estimation method uses a terminal log management table 1122. Fig. 12, [0129]: table 1122 includes throughput).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using tables comprising PRBU and throughput, as taught by Shomura.


Regarding claim 8, Agrawal discloses A system (Figs. 1, 3, [0012], [0019]: proxy 104/302 and server 170/308), comprising:
one or more memories (Fig. 4: RAM 414, ROM 416); and
one or more processors communicatively coupled to the one or more memories, configured to (Fig. 4: CPUs 410 connected to RAM 414, ROM 416):
receive an indication associated with establishing a transmission control protocol (TCP) connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 and server 170/308 receive TCP establishment request, i.e., TCP SYN);
select a congestion control algorithm, of a plurality of congestion control algorithms, to be implemented for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 determines TCP congestion control algorithm based on communication area map. [0014]: the communication area map provides characteristics, such as packet loss, delay, etc. that are used to dynamically determine the TCP congestion control algorithm, i.e., Reno, Vegas, Westwood, etc.);
cause the TCP connection to be established (Figs. 1, 3, [0012], [0019]: proxy 104/302 initiates TCP communication connection with the server 170/308); and
implement the congestion control algorithm for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy selects the TCP congestion control algorithm and uses the TCP version to start TCP communication connection).
Agrawal does not disclose 
determine, based on congestion information, a predicted congestion level of a base station associated with the TCP connection,
wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station; and
throughput information associated with the base station at the particular time or during the particular time period,
select, based on the predicted congestion level, a congestion control algorithm.
However, Shomura discloses determine, based on congestion information, a predicted congestion level of a base station associated with the TCP connection (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method. [0145]-[0146], [0159]: the estimation method uses a stored base station congestion information management table 221 (=congestion information) and terminal log management table 1122. Fig. 4, [0066]-[0068]: table 221 includes ECGI 2211 of a base station. Fig. 12, [0129]: table 1122 includes ECGI 11223 of a base station, and communication quality 11228 obtained by measuring an RTT using a time stamp option of a TCP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table to estimate congestion information of an ECGI of a base station at a time in the future, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

But Agrawal in view of Shomura does not disclose wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station
throughput information associated with the base station at the particular time or during the particular time period;  
select, based on the predicted congestion level, a congestion control algorithm.
However, Jonishi discloses wherein the congestion information includes ([0012]-[0014]: control station collects congestion information of wireless channels with respect to wireless base station and movement of mobile terminals to prepare schedule information. [0016]: the schedule information includes throughput information and the periodicity of wireless channels being congested for each day of the week and for each time zone):
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station ([0040]: control station can analyze throughput of wireless base station based on its access concentration. [0039]: access concentration is the number of phone users accessing the wireless base station on a particular day of the week or in a particular time zone. [0003]: each access from a mobile terminal with the wireless base station includes an individual wireless channel. [0016]: the congestion of wireless channels is being monitored for each day of the week and for each time zone), and
throughput information associated with the base station at the particular time or during the particular time period (Fig. 2, [0042]-[0043]: data example of average throughput of a wireless base station between 13:00-14:00 on Mondays for the past 10 weeks);  
select, based on the predicted congestion level, a congestion control algorithm ([0041]-[0043]: to avoid channel congestion, control station 10 uses schedule information to determine whether a channel congestion avoidance mode is scheduled for a particular time. Fig. 3, [0045]: if a percentage exceeds a throughput reduction rate, then the schedule information of the control station 10 indicates a time to switch to channel congestion avoidance mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use the stored base station congestion information management table to estimate congestion information of the ECGI of the base station at the time in the future, as taught by Shomura, and further take into consideration the historical information of accesses of phone users via individual wireless channels and throughput of the wireless base station during a particular time period to schedule a time for switching to channel congestion avoidance mode, as taught by Jonishi.
Doing so allows the control station to avoid channel congestion in advance by switching to a channel congestion avoidance mode (Jonishi: Fig. 3, [0041], [0045]).

Regarding claim 13, Agrawal in view of Shomura, and Jonishi discloses all features of claim 8 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the congestion information includes an identifier associated with the base station (Figs. 4A-B: ECGI 2211 of base station),
wherein the identifier associated with the base station is one of:
a base station identification number,
a base station name,
a cell associated with the congestion information (Figs. 4A-B: base station congestion information management table 221 includes ECGI 2211 for identifying a cell of a base station), or
a sector associated with cell information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table with an ECGI of a base station, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

Regarding claim 14, Agrawal in view of Shomura, and Jonishi discloses all features of claim 8 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the predicted congestion level includes one or more of ([0178]-[0179]: estimated congestion information):
information that identifies a degree of congestion at the base station ([0178]-[0179]: estimated congestion information includes congestion information, i.e., number of connected UEs and the ECGI of the base station. Note: the number of connected UEs is presented as an example for congestion information and according to [0077], the number of connected UEs represents a degree of congestion, where the degree of congestion can also be resource usage rate, data forwarding amount, or number of handovers in a cell of a base station),
information that indicates whether the base station is experiencing congestion, or
a congestion score indicative of an amount of congestion ([0178]-[0179]: estimated congestion information includes congestion information, i.e., number of connected UEs and the ECGI of the base station. Note: the number of connected UEs is presented as an example for congestion information and according to [0077], the number of connected UEs represents a degree of congestion (=congestion score), where the degree of congestion can also be resource usage rate, data forwarding amount, or number of handovers (=amount of congestion) in a cell of a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table to estimate congestion information of an ECGI of a base station based on a degree of congestion, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

Regarding claim 15, Agrawal discloses A non-transitory computer-readable medium storing instructions ([0022]: computer readable storage medium that is not transitory signal and stores instructions), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to ([0021]: instructions are executed by a processor):
receive an indication associated with establishing a transmission control protocol (TCP) connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 and server 170/308 (=system) receive TCP establishment request, i.e., TCP SYN);
select a congestion control algorithm to be implemented for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy 104/302 determines TCP congestion control algorithm based on communication area map. [0014]: the communication area map provides characteristics, such as packet loss, delay, etc. that are used to dynamically determine the TCP congestion control algorithm, i.e., Reno, Vegas, Westwood, etc.);
cause the TCP connection to be established (Figs. 1, 3, [0012], [0019]: proxy 104/302 initiates TCP communication connection with the server 170/308); and
implement the congestion control algorithm for the TCP connection (Figs. 1, 3, [0012], [0019]: proxy selects the TCP congestion control algorithm and uses the TCP version to start TCP communication connection).
Agrawal does not disclose
determine, based on congestion information, a predicted congestion level of a base station associated with the TCP connection,
wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station, and
throughput information associated the base station at the particular time or during the particular time period; and
select, based on the predicted congestion level, a congestion control algorithm.
However, Shomura discloses determine, based on congestion information, a predicted congestion level of a base station associated with the TCP connection (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method. [0145]-[0146], [0159]: the estimation method uses a stored base station congestion information management table 221 (=congestion .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table to estimate congestion information of an ECGI of a base station at a time in the future, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
But Agrawal in view of Shomura does not disclose wherein the congestion information includes:
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station, and
throughput information associated the base station at the particular time or during the particular time period; and
select, based on the predicted congestion level, a congestion control algorithm.
However, Jonishi discloses wherein the congestion information includes ([0012]-[0014]: control station collects congestion information of wireless channels with respect to wireless base station and movement of mobile terminals to prepare schedule information. [0016]: the schedule information includes throughput information and the periodicity of wireless channels being congested for each day of the week and for each time zone):
a quantity of traffic channels used for communication at a particular time or during a particular time period associated with the base station ([0040]: control station can analyze , and
throughput information associated with the base station at the particular time or during the particular time period (Fig. 2, [0042]-[0043]: data example of average throughput of a wireless base station between 13:00-14:00 on Mondays for the past 10 weeks);  
select, based on the predicted congestion level, a congestion control algorithm ([0041]-[0043]: to avoid channel congestion, control station 10 uses schedule information to determine whether a channel congestion avoidance mode is scheduled for a particular time. Fig. 3, [0045]: if a percentage exceeds a throughput reduction rate, then the schedule information of the control station 10 indicates a time to switch to channel congestion avoidance mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use the stored base station congestion information management table to estimate congestion information of the ECGI of the base station at the time in the future, as taught by Shomura, and further take into consideration the historical information of accesses of phone users via individual wireless channels and throughput of the wireless base station during a particular time period to schedule a time for switching to channel congestion avoidance mode, as taught by Jonishi.
Doing so allows the control station to avoid channel congestion in advance by switching to a channel congestion avoidance mode (Jonishi: Fig. 3, [0041], [0045]).


Agrawal does not disclose, but Shomura further discloses wherein the congestion information includes an identifier associated with the base station (Figs. 4A-B: base station congestion information management table 221 includes ECGI 2211 of a base station), and
wherein the identifier is one of:
a base station identification number,
a base station name,
a cell associated with the congestion information (Figs. 4A-B: base station congestion information management table 221 includes ECGI 2211 for identifying a cell of a base station), or
a sector associated with cell information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to use a stored base station congestion information management table with an ECGI of a base station, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

Regarding claim 20, Agrawal in view of Shomura, and Jonishi discloses all features of claim 15 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the one or more instructions, that cause the one or more processors to determine the predicted congestion level, cause the one or more processors to:
determine the predicted congestion level based on one or more of (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method):
physical resource block usage (PRBU) information ([0145]-[0146], [0159]: the estimation method uses a stored base station congestion information management table 221. Fig. 4, [0066]-[0068]: table 221 includes physical wireless usage rate 2216), or
the throughput information ([0145]-[0146], [0159]: the estimation method uses a terminal log management table 1122. Fig. 12, [0129]: table 1122 includes throughput).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using tables comprising PRBU and throughput, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the tables and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).

	Claim(s) 2-3, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0289838 A1) (cited in IDS) in view of Shomura et al. (US 2017/0041817 A1), Jonishi et al. (US 2011/0034196 A1), and Mansour et al. (US 10,085,197 B1).

Regarding claim 2, Agrawal in view of Shomura, and Jonishi discloses all features of claim 1 as outlined above. 
Agrawal does not disclose, but Shomura further discloses wherein the congestion information includes information associated with a load condition of the base station (Figs. 4A-B, [0077]: time 2212 (=information) associated with statistical information 221 (=load condition) representing degree of congestion), 
wherein the load condition includes physical resource block usage (PRBU) associated with the base station (Fig. 4A, [0077]: statistical information (=load condition) representing degree of congestion includes physical wireless resource usage rate 2216 associated with ECGI of base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using a table comprising of PRBU, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour discloses the PRBU that identifies a number of available physical resource blocks at the particular time or during the particular time period (col. 8, ll. 42-62: a load (congestion) condition of a base station can be determined to be threshold high when the percentage of PRBs used (=PRBU) over time is between 70%-100%. Note: PRBU identifies a number of available PRB because the maximum PRB is 100%-PRBU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using a table comprising of PRBU, as taught by 
Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).

Regarding claim 3, Agrawal in view of Shomura, Jonishi, and Mansour discloses all features of claim 2 as outlined above. 
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour further discloses further comprising:
determining whether the PRBU associated with the base station is one of:
a range associated with heavy congestion (col. 8, ll. 42-62: determine a load (congestion) of a base station, i.e., when the percentage of PRBs used (=PRBU) is between 70%-100% then the congestion is threshold high (=range associated with heavy congestion)),
a range associated with medium congestion, or
a range associated with low congestion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught by Agrawal, to determine load (congestion) of a base station to be threshold high based on the percentage of PRBs used to be between 70%-100% of PRBs used, as taught by Mansour.
Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).

Regarding claim 11, Agrawal in view of Shomura, and Jonishi discloses all features of claim 8 as outlined above. 
wherein the congestion information includes information associated with a load condition of the base station (Figs. 4A-B, [0077]: stored base station congestion information management table 221 includes time 2212 (=information) associated with statistical information 221 (=load condition) representing degree of congestion), 
wherein the load condition includes physical resource block usage (PRBU) associated with the base station (Fig. 4A, [0077]: statistical information (=load condition) representing degree of congestion includes physical wireless resource usage rate 2216 associated with ECGI of base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using a table comprising of PRBU, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour discloses the PRBU that identifies a number of available physical resource blocks at the particular time or during the particular time period (col. 8, ll. 42-62: a load (congestion) condition of a base station can be determined to be threshold high when the percentage of PRBs used (=PRBU) over time is between 70%-100%. Note: PRBU identifies a number of available PRB because the maximum PRB is 100%-PRBU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught 
Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).

Regarding claim 12, Agrawal in view of Shomura, Jonishi, and Mansour discloses all features of claim 11 as outlined above. 
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour further discloses wherein the one or more processors are further configured to:
determine whether the PRBU associated with the base station is one of:
a range associated with heavy congestion (col. 8, ll. 42-62: determine a load (congestion) of a base station, i.e., when the percentage of PRBs used (=PRBU) is between 70%-100% then the congestion is threshold high (=range associated with heavy congestion)),
a range associated with medium congestion, or
a range associated with low congestion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught by Agrawal, to determine load (congestion) of a base station to be threshold high based on the percentage of PRBs used to be between 70%-100% of PRBs used, as taught by Mansour.
Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).


Agrawal does not disclose, but Shomura further discloses wherein the congestion information includes information associated with a load condition of the base station (Figs. 4A-B, [0077]: stored base station congestion information management table 221 includes time 2212 (=information) associated with statistical information 221 (=load condition) representing degree of congestion), 
wherein the load condition includes physical resource block usage (PRBU) associated with the base station (Fig. 4A, [0077]: statistical information (=load condition) representing degree of congestion includes physical wireless resource usage rate 2216 associated with ECGI of base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to estimate congestion information by using a table comprising of PRBU, as taught by Shomura.
Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour discloses the PRBU that identifies a number of available physical resource blocks at the particular time or during the particular time period (col. 8, ll. 42-62: a load (congestion) condition of a base station can be determined to be threshold high when the percentage of PRBs used (=PRBU) over time is between 70%-100%. Note: PRBU identifies a number of available PRB because the maximum PRB is 100%-PRBU).

Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).

Regarding claim 18, Agrawal in view of Shomura, Jonishi, and Mansour discloses all features of claim 17 as outlined above. 
Agrawal in view of Shomura, and Jonishi does not disclose, but Mansour further discloses wherein the one or more processors are further configured to:
determine whether the PRBU associated with the base station is one of:
a range associated with heavy congestion (col. 8, ll. 42-62: determine a load (congestion) of a base station, i.e., when the percentage of PRBs used (=PRBU) is between 70%-100% then the congestion is threshold high (=range associated with heavy congestion)),
a range associated with medium congestion, or
a range associated with low congestion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught by Agrawal, to determine load (congestion) of a base station to be threshold high based on the percentage of PRBs used to be between 70%-100% of PRBs used, as taught by Mansour.
Doing so provides a method to determine high congestion in order to take remedial action to free up air interface capacity at the base station (Mansour: col. 8, ll. 31-32).

	Claim(s) 7, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0289838 A1) (cited in IDS) in view of Shomura et al. (US 2017/0041817 A1), Jonishi et al. (US 2011/0034196 A1), and Modi et al. (US 2019/0052565 A1) (cited in IDS).

Regarding claim 7, Agrawal in view of Shomura, and Jonishi discloses all features of claim 1 as outlined above. 
Agrawal in view of Shomura, and Jonishi does not disclose, but Modi discloses further comprising:
determining whether the predicted congestion level satisfies a congestion threshold ([0165]: device manager determines that predicted congestion level is above a lowest congestion level); and
wherein selecting the congestion control algorithm comprises ([0165]: device manager determines a recommendation for the congestion):
selecting the congestion control algorithm based on whether the predicted congestion level satisfies the congestion threshold ([0165]: device manager determines a recommendation for the congestion when the predicted congestion level is above a lowest congestion level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to further determine a recommendation for a congestion when a predicted congestion level is above a lowest congestion level, as taught by Modi.
Doing so allows the device manager to determine a recommendation for congestion to prevent the predicted congestion level from being realized (Modi: [0165]).


Agrawal in view of Shomura, and Jonishi does not discloses, but Modi discloses wherein:
a first congestion control algorithm, of the plurality of congestion control algorithms, is selected when the predicted congestion level is equal to or greater than a first predicted congestion level ([0165]: device manager determines a recommendation from a plurality of recommendations based on the predicted congestion level being high (=equal to), i.e., the recommendation is to provision additional network device (=first congestion control algorithm) to lessen the congestion level. [0073]: a congestion level for high includes a high congestion value (=first predicted congestion level)),
a second congestion control algorithm, of the plurality of congestion control algorithms, is selected when the predicted congestion level is less than the first predicted congestion level and is equal to or greater than a second predicted congestion level ([0165]: device manager determines a recommendation from a plurality of recommendations based on the predicted congestion level being moderate (=equal to), i.e., the recommendation is to upgrade a network device (=second congestion control algorithm) to lessen the congestion level. [0073]: a congestion level for moderate includes a moderate congestion value (=second predicted congestion level). Note: moderate congestion value is below high congestion value), or
a third congestion control algorithm, of the plurality of congestion control algorithms, is selected when the predicted congestion level is less than the second predicted congestion level ([0165]: device manager determines a recommendation from a plurality of recommendations based on the predicted congestion level being above a lowest congestion level, i.e., the recommendation is to reroute and/or use any other type of reconfiguration (=third congestion control algorithm) to Note: low congestion value is below moderate congestion value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to further determine a recommendation from a plurality of recommendations based on comparing the predicted congestion level with different possible congestion levels (i.e., low, moderate, high), as taught by Modi.
Doing so prevents the predicted congestion level from being realized because a specific recommendation can be determined (Modi: [0027], [0165]).

Regarding claim 16, Agrawal in view of Shomura, and Jonishi discloses all features of claim 15 as outlined above. 
Agrawal in view of Shomura, and Jonishi does not disclose, but Modi discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
update the predicted congestion level based on receiving additional congestion information (Fig. 3, [0105]: update congestion levels in step 330 based on obtained latency values (=additional congestion information) in step 320 in re repetitive manner. [0140]: future congestion values can be predicted from ordered congestion values in an iterative manner (=additional congestion information) of step 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proxy 104/302 and/or server 170/308, as taught by Agrawal, to further generate predicted congestion values and update predicted congestion 
Doing so allows the device manager to use machine learning to determine better recommendations for the network in subsequent iterations (Modi: [0170]).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0289838 A1) (cited in IDS) in view of Shomura et al. (US 2017/0041817 A1), Jonishi et al. (US 2011/0034196 A1), and Moghaddam et al. (US 2008/0065746 A1) (cited in IDS).

Regarding claim 9, Agrawal in view of Shomura, and Jonishi discloses all features of claim 8 as outlined above. 
Agrawal further discloses wherein the one or more processors are further configured to:
determine, based on the indication, information that identifies a user device associated with the TCP connection ([0019]: proxy 302 receives TCP SYN (=indication) for TCP connection and adopts properties (=information) of the client 306),
wherein the information that identifies the user device includes an Internet protocol (IP) address associated with the user device ([0019]: properties, such as IP address of the client 306). 
Agrawal does not disclose, but Shomura further discloses wherein the predicted congestion level is determined based on mapping the MDN or IP address to information that identifies the base station (Fig. 18, [0178]-[0179]: traffic management server 143 estimates congestion information for a time in the future (=predicted congestion level) by using an estimation method. [0145]-[0146], [0159]: the estimation method uses a terminal log management table 1122. [0129]: table 1122 includes a mapping between IMSI 112212 and IMEISV 11222 (=MDN) of a UE with an ECGI 11223 of a base station).

Doing so provides a method to estimate a degree of congestion of a base station at a time in the future based on the table and then calculate an estimated communication quality value of a terminal or a location based on the degree of congestion (Shomura: [0008], [0182]).
Agrawal in view of Shomura, and Jonishi does not disclose, but Moghaddam discloses determine, based on a lookup associated with the IP address, a mobile device number (MDN) associated with the user device ([0087]: directory service module 269 provides a lookup table with IP addresses associated with mobile device numbers and AAA services module 266 populates the lookup table IP address and mobile phone with mapping data. The directory service module 269 provides proxy services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the proxy 104/302 and/or server 170/308, as taught by Agrawal, to provide and populate a lookup table with IP addresses associated with mobile device numbers, as taught by Moghaddam.
Doing so provides a reverse lookup to find a phone number associated with an IP address (Moghaddam: [0086]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. (US 2017/0187628 A1) – Base station determines connection initiation information that includes number of connections initiated by user devices with base station during a period of time. The connection initiation information is used to determine idle-mode information, calculate normalized idle-mode information, and perform idle-mode load balancing to reduce congestion (Fig. 4, [0013], [0051]-[0052]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./THE HY NGUYEN/